PER CURIAM.
In this case the trial court entered a partial summary judgment finding that the plaintiff had suffered a temporary taking of its property as the result of the filing of *1090a map of reservation. The judgment was based upon our opinion in Orlando/Orange County Expressway Authority v. W & F Agrigrowth-Fernfield, Ltd., 582 So.2d 790 (Fla. 5th DCA 1991).
We reverse the instant summary judgment for the reasons set forth in our recent opinion of Department of Transportation v. Weisenfeld, 617 So.2d 1071 (Fla. 5th DCA 1993), and for the further reason that the summary judgment below was entered in the face of conflicting factual affidavits.
REVERSED AND REMANDED.
COBB and HARRIS, JJ., concur.
GOSHORN, C.J., dissents with opinion.